DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-8 and 10-20 have been examined.
Claims 4 and 9 have been cancelled.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. Regarding the rejections under 35 U.S.C. 112(a), the Applicant argues
“The Examiner asserted in the Office Action that "There is no disclosure of any algorithm that describes exactly how the "artificial neural network" is used with "operating parameters" of a powertrain in order to perform the claimed steps." The assertion appears to a result of the lack of understanding of fundamentals of "artificial neural network". 
The input/output relations of Artificial Neural Networks are not programmed according to predetermined algorithms. Instead, Artificial Neural Networks are trained using data. 
Artificial neurons have adjustable parameters. During the training of an Artificial Neural Network, the adjustable parameters of artificial neurons are adjusted to minimize/maximize a target (e.g., the difference between the predictions made by the Artificial Neural Network and desirable results specified in the training data). 
The present application has a description of techniques to train an Artificial Neural Network to produce desirable prediction. For example, FIGS. 3 - 5 illustrate training of artificial neural networks for maintenance service prediction in general. For example, Pars. [0225-0231] includes detailed description of techniques to train for powertrain maintenance”.
The arguments are not persuasive. The rejection is not based on any “lack of understanding of fundamentals of "artificial neural network"” on the part of the Office, but is based on a lack of disclosure describing a clear algorithm for performing the claimed steps, as clearly described in the rejection as written. The mention of an algorithm in the rejection refers to a complete algorithm for performing all claimed steps, including the steps that make use of the “artificial neural network”. Merely stating a general operation of neural networks of “The input/output relations of Artificial Neural Networks are not programmed according to predetermined algorithms. Instead, Artificial Neural Networks are trained using data. Artificial neurons have adjustable parameters. During the training of an Artificial Neural Network, the adjustable parameters of artificial neurons are adjusted to minimize/maximize a target (e.g., the difference between the predictions made by the Artificial Neural Network and desirable results specified in the training data)” fails to indicate the disclosure describing the specific process that describes exactly how the “computation” of the “artificial neural network” is used with “operating parameters” of a powertrain in order to generate a specific result. The Applicant points to P[0225]-P[0231], however, these paragraphs have already been considered and do not provide the necessary disclosure.
For example, P[0231] recites “For example, when the vehicle (111) has less than a predetermined of miles from leaving a factory and/or a maintenance service facility (127) after the installation of a new powertrain, the powertrain of the vehicle (111) can be assumed to be operating normally. Thus, the artificial neural network (125) can be trained to recognize the noises in the measurements that are specific to the daily/routine operating environment of the vehicle (111) but are not indication of anomaly. Subsequently, deviation from the patterns of normal operations can be detected by the artificial neural network (125) for a classification of anomaly”, however, this then implies that any vehicle operation not corresponding to the exact vehicle operation when the vehicle “has less than a predetermined of miles from leaving a factory and/or a maintenance service facility (127) after the installation of a new powertrain” would be identified as an anomaly, however, even this implication is not confirmed by the disclosure as the conditions for identifying an anomaly or generating a specific result using the “artificial neural network”, leaving it unknown exactly how any results are generated by the claimed “artificial neural network” and what the contents of these results are for any type of “operating parameters” encompassed by the claim.
Taking acceleration as an example, for “operating parameters” that correspond to an acceleration of some portion of the powertrain measured by a sensor (as seen in P[0234] of the specification and Claim 20 of the present application), and referring to [0083]-P[0084] of the specification, not only is it not disclosed exactly what powertrain component is being measured, but it is not disclosed how an acceleration of such a component during a vehicle operation of “leaving a factory or a maintenance service facility” (as seen in P[0083]-P[0084]) or when the vehicle “has less than a predetermined of miles from leaving a factory and/or a maintenance service facility (127) after the installation of a new powertrain” would be used in any way to generate a result as claimed, as it may be expected that an acceleration of a vehicle component to vary greatly during normal operation of a vehicle, yet the disclosure does not clearly describe what process would be performed on such acceleration data during normal operation of a vehicle that would somehow generate a future result that could be identified as normal or abnormal in a manner to generate a “suggestion” as claimed.
Also, the Examiner notes that the disclosure does not describe specific time periods that would be considered a time of “leaving a factory or a maintenance service facility” and does not clearly state that any “operating parameters” such as acceleration measured outside such a time period would be abnormal, and the disclosure also does not clearly state that when the vehicle has traveled a distance equal to or more than the “predetermined of miles from leaving a factory and/or a maintenance service facility” that any “operating parameters” such as acceleration measured at and beyond this distance would then be considered abnormal. A person having ordinary skill in the art would be left to guess what powertrain component is being monitored by the acceleration sensor and how the acceleration data can be accurately identified as normal or abnormal, therefore, it is clear that a complete algorithm for performing all steps of the claimed invention is not disclosed. Therefore, the arguments are not persuasive.

Regarding the rejections under 102 and 103, these arguments are moot in view of the new grounds of rejection.

All claims are rejected. See the new grounds of rejection.

Claim Objections
Claim 19 is objected to because of the following informalities:  lines 12-13 recite “the [[an]] artificial neural network configured to receive analyze the operating parameters”. The limitation “receive analyze” is improper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 1, the subject matter is the limitations related to the “artificial neural network” as in the claimed “a neural network accelerator, wherein the data storage device is configured via storing a model of an artificial neural network in the model region to cause the controller and the neural network accelerator to perform computation of the [[an]] artificial neural network configured to receive the operating parameters of the powertrain as a function of time in the neural input region to generate a result in the neural output region; and at least one processor coupled to the data storage device via the host interface and configured to generate a suggestion for a maintenance service of the powertrain based on the result in the neural output region”.
There is no disclosure of any algorithm that describes exactly how the “computation” of the “artificial neural network” is used with “operating parameters” of a powertrain in order to generate a specific result and to perform the claimed steps, and there is no disclosure of any algorithm that describes exactly how specific results are generated by the claimed “artificial neural network” and what the contents of these results are for any type of “operating parameters” encompassed by the claim. Furthermore, there is no disclosure of any algorithm that describes exactly how to “generate a suggestion for a maintenance service” based on “the result”.
Specifically, the disclosure provides general details of an “artificial neural network” in various paragraphs, such as P[0117]-P[0125], and P[0132]-P[0197] of the Applicant’s specification, however, these paragraphs and the other provided descriptions of the operations of the “artificial neural network” are provided in a generalized manner that is not particular to operating parameters of a powertrain. One instance in the disclosure that attempts to relate these operating parameters with the “artificial neural network” is seen in P[0139] which recites “In general, incoming external input data to the ANN (125) can be raw sensor data (121) generated directly by the sensors (103) without processing by the processors (133) and/or the neural network accelerator (159). Alternatively, indirect sensor data (121) that has processed by the processors (133) for the ANN (125) from the signals from the sensors (103) can be provided as the external input data”, however, this is merely a statement that sensor outputs can be provided as an input to the artificial neural network (ANN), without any disclosure of any algorithm of how any specific sensor input would be used by the artificial neural network to generate a specific result. The claimed “artificial neural network” is then equivalent to a black box containing unknown functions that use the claimed “operating parameters” in an unknown manner, and that generates the “suggestion” in an unknown manner, where the contents of the “suggestion” are also unknown.
Additionally, P[0083] recites “Optionally, the data storage device (101), the computer system (131) of the vehicle (111), and/or a server (119) remote from the vehicle can have a machine learning module configured to train the artificial neural network (ANN) (125) during a period of time in which the vehicle (111) is assumed to be in a healthy state, such as a predetermined time period from the vehicle (111) leaving a factory or a maintenance service facility (127)”, and P[0084] recites “For example, the machine learning module can use an unsupervised machine learning (175) to train the ANN (125) to recognize/classify normal patterns of sensor data (121) and thus to have the capability to detect anomaly based on deviation from the normal patterns, as illustrated in FIG. 4. Alternatively, supervised machine learning (171) can be used, as illustrated in FIG. 3 or 5”, however, P[0083]-P[0084] then imply that any vehicle operation not corresponding to the exact vehicle operation when “leaving a factory or a maintenance service facility” would be identified as an anomaly, however, even this implication is not confirmed by the disclosure as the conditions for identifying an anomaly or generating a specific result using the “artificial neural network”, leaving it unknown exactly how any results are generated by the claimed “artificial neural network” and what the contents of these results are for any type of “operating parameters” encompassed by the claim.
For example, for “operating parameters” that correspond to an acceleration of some portion of the powertrain measured by a sensor (as seen in P[0234] of the specification and Claim 20 of the present application), not only is it not disclosed exactly what powertrain component is being measured, but it is not disclosed how an acceleration of such a component during a vehicle operation of “leaving a factory or a maintenance service facility” would be used in any way to generate a result as claimed, as it may be expected that an acceleration of a vehicle component to vary greatly during normal operation of a vehicle, yet the disclosure does not clearly describe what process would be performed on such acceleration data during normal operation of a vehicle that would somehow generate a result that could be identified as normal or abnormal in a manner to generate a “suggestion” as claimed. A person having ordinary skill in the art would be left to guess what powertrain component is being monitored by the acceleration sensor and how the acceleration data can be accurately identified as normal or abnormal.
Additionally, as mentioned above, the disclosure is completely silent as to the contents of a “suggestion for a maintenance service of the powertrain” and there is no disclosed algorithm that describes how a “result” generated by the “artificial neural network” is used to generate any specific “suggestion”.
As such, there is no indication in the specification that the inventors had possession of a vehicle comprising a neural network accelerator, wherein the data storage device is configured via storing a model of an artificial neural network in the model region to cause the controller and the neural network accelerator to perform computation of the artificial neural network configured to receive the operating parameters of the powertrain as a function of time in the neural input region to generate a result in the neural output region; and at least one processor coupled to the data storage device via the host interface and configured to generate a suggestion for a maintenance service of the powertrain based on the result in the neural output region.

As per Claim 12, the subject matter is the limitations related to the “artificial neural network” as in the claimed “providing the operating parameters of the powertrain as a function of time in the neural input region to cause the controller and the neural network accelerator to perform computation of the [[an]] artificial neural network; analyzing, via the controller and the neural network accelerator performing the computation of the artificial neural network, the operating parameters of the powertrain as a function of time to generate a result in the neural output region; and generating a suggestion for a maintenance service of the powertrain based on the result in the neural output region”.
There is no disclosure of any algorithm that describes exactly how the “computation” of the “artificial neural network” is used with “operating parameters” of a powertrain in order to generate a specific result and to perform the claimed steps, and there is no disclosure of any algorithm that describes exactly how specific results are generated by the claimed “artificial neural network” and what the contents of these results are for any type of “operating parameters” encompassed by the claim. Furthermore, there is no disclosure of any algorithm that describes exactly how to “generate a suggestion for a maintenance service” based on “the result”.
Specifically, the disclosure provides general details of an “artificial neural network” in various paragraphs, such as P[0117]-P[0125], and P[0132]-P[0197] of the Applicant’s specification, however, these paragraphs and the other provided descriptions of the operations of the “artificial neural network” are provided in a generalized manner that is not particular to operating parameters of a powertrain. One instance in the disclosure that attempts to relate these operating parameters with the “artificial neural network” is seen in P[0139] which recites “In general, incoming external input data to the ANN (125) can be raw sensor data (121) generated directly by the sensors (103) without processing by the processors (133) and/or the neural network accelerator (159). Alternatively, indirect sensor data (121) that has processed by the processors (133) for the ANN (125) from the signals from the sensors (103) can be provided as the external input data”, however, this is merely a statement that sensor outputs can be provided as an input to the artificial neural network (ANN), without any disclosure of any algorithm of how any specific sensor input would be used by the artificial neural network to generate a specific result. The claimed “artificial neural network” is then equivalent to a black box containing unknown functions that use the claimed “operating parameters” in an unknown manner, and that generates the “suggestion” in an unknown manner, where the contents of the “suggestion” are also unknown.
Additionally, P[0083] recites “Optionally, the data storage device (101), the computer system (131) of the vehicle (111), and/or a server (119) remote from the vehicle can have a machine learning module configured to train the artificial neural network (ANN) (125) during a period of time in which the vehicle (111) is assumed to be in a healthy state, such as a predetermined time period from the vehicle (111) leaving a factory or a maintenance service facility (127)”, and P[0084] recites “For example, the machine learning module can use an unsupervised machine learning (175) to train the ANN (125) to recognize/classify normal patterns of sensor data (121) and thus to have the capability to detect anomaly based on deviation from the normal patterns, as illustrated in FIG. 4. Alternatively, supervised machine learning (171) can be used, as illustrated in FIG. 3 or 5”, however, P[0083]-P[0084] then imply that any vehicle operation not corresponding to the exact vehicle operation when “leaving a factory or a maintenance service facility” would be identified as an anomaly, however, even this implication is not confirmed by the disclosure as the conditions for identifying an anomaly or generating a specific result using the “artificial neural network”, leaving it unknown exactly how any results are generated by the claimed “artificial neural network” and what the contents of these results are for any type of “operating parameters” encompassed by the claim.
For example, for “operating parameters” that correspond to an acceleration of some portion of the powertrain measured by a sensor (as seen in P[0234] of the specification and Claim 20 of the present application), not only is it not disclosed exactly what powertrain component is being measured, but it is not disclosed how an acceleration of such a component during a vehicle operation of “leaving a factory or a maintenance service facility” would be used in any way to generate a result as claimed, as it may be expected that an acceleration of a vehicle component to vary greatly during normal operation of a vehicle, yet the disclosure does not clearly describe what process would be performed on such acceleration data during normal operation of a vehicle that would somehow generate a result that could be identified as normal or abnormal in a manner to generate a “suggestion” as claimed. A person having ordinary skill in the art would be left to guess what powertrain component is being monitored by the acceleration sensor and how the acceleration data can be accurately identified as normal or abnormal.
Additionally, as mentioned above, the disclosure is completely silent as to the contents of a “suggestion for a maintenance service of the powertrain” and there is no disclosed algorithm that describes how a “result” generated by the “artificial neural network” is used to generate any specific “suggestion”.
As such, there is no indication in the specification that the inventors had possession of a method comprising providing the operating parameters of the powertrain as a function of time in the neural input region to cause the controller and the neural network accelerator to perform computation of the artificial neural network; analyzing, via the controller and the neural network accelerator performing the computation of the artificial neural network, the operating parameters of the powertrain as a function of time to generate a result in the neural output region; and generating a suggestion for a maintenance service of the powertrain based on the result in the neural output region.

As per Claim 19, the subject matter is the claimed “powertrain”.
There is no disclosure of what structure is required of the “powertrain” that allows the “powertrain” to be comprised of the claimed “data storage device”.
The disclosure is completely silent as to exactly how any structure of the “powertrain” is configured to be comprised of the “data storage device”. P[0215] of the Applicant’s specification recites “An automotive powertrain is a mechanical mechanism that transmits the driving force from the source to its wheels. For example, the source of the driving force can be an internal combustion engine, or an electric motor. The powertrain can include automotive transmission, drive shaft, automotive differentials, an axle connecting wheels”, and there is no disclosure of how any of this elements of what the Applicant considers a powertrain may be configured to include or be comprised of the claimed “data storage device”. For example, there is no disclosure of whether or not the “data storage device” is somehow attached to some structure such as an “axle connecting wheels” or any other part of the “powertrain”, or if the “data storage device” is somehow integrated in some other manner with a part of the “powertrain”.
As such, there is no indication in the specification that the inventors had possession of a powertrain comprising a powertrain component; sensors configured on the powertrain component to measure operating parameters of the powertrain; and a data storage device having a storage capacity partitioned into a model region, a neural input region, and a neural output region, the data storage device having: a host interface; a controller; and a neural network accelerator, wherein the data storage device is configured via storing a model of an artificial neural network in the model region to cause the controller and the neural network accelerator to perform computation of the artificial neural network configured to receive analyze the operating parameters of the powertrain as a function of time in the neural input region to generate a result in the neural output region; wherein a processor coupled to the data storage device via the host interface and configured to generate a suggestion for a maintenance service of the powertrain based on the result in the neural output region.

Furthermore as per Claim 19, the subject matter is the limitations related to the “artificial neural network” as in the claimed “a neural network accelerator, wherein the data storage device is configured via storing a model of an artificial neural network in the model region to cause the controller and the neural network accelerator to perform computation of the [[an]] artificial neural network configured to receive analyze the operating parameters of the powertrain as a function of time in the neural input region to generate a result in the neural output region; wherein a processor coupled to the data storage device via the host interface and suggestion for a maintenance service of the powertrain based on the result in the neural output region”.
There is no disclosure of any algorithm that describes exactly how the “computation” of the “artificial neural network” is used with “operating parameters” of a powertrain in order to generate a specific result and to perform the claimed steps, and there is no disclosure of any algorithm that describes exactly how specific results are generated by the claimed “artificial neural network” and what the contents of these results are for any type of “operating parameters” encompassed by the claim. Furthermore, there is no disclosure of any algorithm that describes exactly how to “generate a suggestion for a maintenance service” based on “the result”.
Specifically, the disclosure provides general details of an “artificial neural network” in various paragraphs, such as P[0117]-P[0125], and P[0132]-P[0197] of the Applicant’s specification, however, these paragraphs and the other provided descriptions of the operations of the “artificial neural network” are provided in a generalized manner that is not particular to operating parameters of a powertrain. One instance in the disclosure that attempts to relate these operating parameters with the “artificial neural network” is seen in P[0139] which recites “In general, incoming external input data to the ANN (125) can be raw sensor data (121) generated directly by the sensors (103) without processing by the processors (133) and/or the neural network accelerator (159). Alternatively, indirect sensor data (121) that has processed by the processors (133) for the ANN (125) from the signals from the sensors (103) can be provided as the external input data”, however, this is merely a statement that sensor outputs can be provided as an input to the artificial neural network (ANN), without any disclosure of any algorithm of how any specific sensor input would be used by the artificial neural network to generate a specific result. The claimed “artificial neural network” is then equivalent to a black box containing unknown functions that use the claimed “operating parameters” in an unknown manner, and that generates the “suggestion” in an unknown manner, where the contents of the “suggestion” are also unknown.
Additionally, P[0083] recites “Optionally, the data storage device (101), the computer system (131) of the vehicle (111), and/or a server (119) remote from the vehicle can have a machine learning module configured to train the artificial neural network (ANN) (125) during a period of time in which the vehicle (111) is assumed to be in a healthy state, such as a predetermined time period from the vehicle (111) leaving a factory or a maintenance service facility (127)”, and P[0084] recites “For example, the machine learning module can use an unsupervised machine learning (175) to train the ANN (125) to recognize/classify normal patterns of sensor data (121) and thus to have the capability to detect anomaly based on deviation from the normal patterns, as illustrated in FIG. 4. Alternatively, supervised machine learning (171) can be used, as illustrated in FIG. 3 or 5”, however, P[0083]-P[0084] then imply that any vehicle operation not corresponding to the exact vehicle operation when “leaving a factory or a maintenance service facility” would be identified as an anomaly, however, even this implication is not confirmed by the disclosure as the conditions for identifying an anomaly or generating a specific result using the “artificial neural network”, leaving it unknown exactly how any results are generated by the claimed “artificial neural network” and what the contents of these results are for any type of “operating parameters” encompassed by the claim.
For example, for “operating parameters” that correspond to an acceleration of some portion of the powertrain measured by a sensor (as seen in P[0234] of the specification and Claim 20 of the present application), not only is it not disclosed exactly what powertrain component is being measured, but it is not disclosed how an acceleration of such a component during a vehicle operation of “leaving a factory or a maintenance service facility” would be used in any way to generate a result as claimed, as it may be expected that an acceleration of a vehicle component to vary greatly during normal operation of a vehicle, yet the disclosure does not clearly describe what process would be performed on such acceleration data during normal operation of a vehicle that would somehow generate a result that could be identified as normal or abnormal in a manner to generate a “suggestion” as claimed. A person having ordinary skill in the art would be left to guess what powertrain component is being monitored by the acceleration sensor and how the acceleration data can be accurately identified as normal or abnormal.
Additionally, as mentioned above, the disclosure is completely silent as to the contents of a “suggestion for a maintenance service of the powertrain” and there is no disclosed algorithm that describes how a “result” generated by the “artificial neural network” is used to generate any specific “suggestion”.
As such, there is no indication in the specification that the inventors had possession of a powertrain comprising a neural network accelerator, wherein the data storage device is configured via storing a model of an artificial neural network in the model region to cause the controller and the neural network accelerator to perform computation of the artificial neural network configured to receive analyze the operating parameters of the powertrain as a function of time in the neural input region to generate a result in the neural output region; wherein a processor coupled to the data storage device via the host interface and configured to generate a suggestion for a maintenance service of the powertrain based on the result in the neural output region.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “a powertrain; sensors configured on the powertrain to measure operating parameters of the powertrain”.
It is unclear what vehicle components the Applicant considers to be the “powertrain”, making the scope of the claim unclear. The claim is further made unclear by the specification, as it is unclear what components described in the specification do or do not correspond to a “powertrain” component. For example, P[0042] of the Applicant’s specification recites
“The sensor(s) (103) can include digital cameras, lidars, radars, ultrasound sonars, brake sensors, speed sensors, acceleration sensors, airbag sensors, a GPS (global positioning system) receiver, audio sensors/microphones, vibration sensors, force/stress sensors, deformation sensors, motion sensors, temperature sensors, etc. Some of the sensors (103) can be configured primarily to monitor the environment of the vehicle (111); and other sensors (103) can be configured primarily to monitor the operating condition of one or more component of the vehicle (111), such as an internal combustion engine, an exhaust system, an electric motor, a brake, a tire, a battery, etc.”,
however, it is unclear what components listed in this paragraph are or are not considered by the Applicant to be powertrain components. For example, it is not standard practice in the art to consider an airbag a part of a powertrain of a vehicle, but it is not known whether or not the Applicant considers an airbag a powertrain component. Also, an exhaust system may be related to a powertrain component such as an engine, but it is not known whether the Applicant considers an exhaust system a powertrain component.
Therefore, the scope of the claim is unclear.

Furthermore as per Claim 1, the claim recites “a neural network accelerator, wherein the data storage device is configured via storing a model of an artificial neural network in the model region to cause the controller and the neural network accelerator to perform computation of the [[an]] artificial neural network configured to receive the operating parameters of the powertrain as a function of time in the neural input region to generate a result in the neural output region”.
It is unclear what is required by these limitations. Specifically, it is unclear if both the “controller” and the “neural network accelerator” are required to both analyze the “operating parameters of the powertrain”. Also, if both the “controller” and the “neural network accelerator” are in fact required to both analyze the “operating parameters of the powertrain”, it is unclear if both the “controller” and the “neural network accelerator” are performing the same analysis of the “operating parameters”, or if the “controller” is performing a type of analysis that is different from the analysis performed by the “neural network accelerator”, or if the “controller” and the “neural network accelerator” are each performing separate parts of a single analysis process.
Therefore, the claim is unclear.

As per Claim 12, the claim recites “sensors configured on a powertrain of a vehicle”.
It is unclear what vehicle components the Applicant considers to be the “powertrain”, making the scope of the claim unclear. The claim is further made unclear by the specification, as it is unclear what components described in the specification do or do not correspond to a “powertrain” component. For example, P[0042] of the Applicant’s specification recites
“The sensor(s) (103) can include digital cameras, lidars, radars, ultrasound sonars, brake sensors, speed sensors, acceleration sensors, airbag sensors, a GPS (global positioning system) receiver, audio sensors/microphones, vibration sensors, force/stress sensors, deformation sensors, motion sensors, temperature sensors, etc. Some of the sensors (103) can be configured primarily to monitor the environment of the vehicle (111); and other sensors (103) can be configured primarily to monitor the operating condition of one or more component of the vehicle (111), such as an internal combustion engine, an exhaust system, an electric motor, a brake, a tire, a battery, etc.”,
However, it is unclear what components listed in this paragraph are or are not considered by the Applicant to be powertrain components. For example, it is not standard practice in the art to consider an airbag a part of a powertrain of a vehicle, but it is not known whether the Applicant considers an airbag a powertrain component. Also, an exhaust system may be related to a powertrain component such as an engine, but it is not known whether the Applicant considers an exhaust system a powertrain component.
Therefore, the scope of the claim is unclear.

Furthermore as per Claim 12, the claim recites “analyzing, via the controller and the neural network accelerator performing the computation of the artificial neural network, the operating parameters of the powertrain as a function of time to generate a result in the neural output region”.
It is unclear what is required by these limitations. Specifically, it is unclear if both the “controller” and the “neural network accelerator” are required to both analyze the “operating parameters of the powertrain”. Also, if both the “controller” and the “neural network accelerator” are in fact required to both analyze the “operating parameters of the powertrain”, it is unclear if both the “controller” and the “neural network accelerator” are performing the same analysis of the “operating parameters”, or if the “controller” is performing a type of analysis that is different from the analysis performed by the “neural network accelerator”, or if the “controller” and the “neural network accelerator” are each performing separate parts of a single analysis process.
Therefore, the claim is unclear.

As per Claim 19, the claim recites “A powertrain for a vehicle, the powertrain comprising: a powertrain component; sensors configured on the powertrain component to measure operating parameters of the powertrain; and a data storage device”.
It is unclear what vehicle components the Applicant considers to be the “powertrain”, making the scope of the claim unclear. The claim is further made unclear by the specification, as it is unclear what components described in the specification do or do not correspond to a “powertrain” component. For example, P[0042] of the Applicant’s specification recites
“The sensor(s) (103) can include digital cameras, lidars, radars, ultrasound sonars, brake sensors, speed sensors, acceleration sensors, airbag sensors, a GPS (global positioning system) receiver, audio sensors/microphones, vibration sensors, force/stress sensors, deformation sensors, motion sensors, temperature sensors, etc. Some of the sensors (103) can be configured primarily to monitor the environment of the vehicle (111); and other sensors (103) can be configured primarily to monitor the operating condition of one or more component of the vehicle (111), such as an internal combustion engine, an exhaust system, an electric motor, a brake, a tire, a battery, etc.”,
However, it is unclear what components listed in this paragraph are or are not considered by the Applicant to be powertrain components. For example, it is not standard practice in the art to consider an airbag a part of a powertrain of a vehicle, but it is not known whether the Applicant considers an airbag a powertrain component. Also, an exhaust system may be related to a powertrain component such as an engine, but it is not known whether the Applicant considers an exhaust system a powertrain component.
Therefore, the scope of the claim is unclear.

Furthermore as per Claim 19, the claim recites A powertrain for a vehicle, the powertrain comprising: a powertrain component; sensors configured on the powertrain component to measure operating parameters of the powertrain; and a data storage device”.
It is unclear what structure is required of the “powertrain” that allows the “powertrain” to be comprised of the claimed “data storage device”.
The disclosure is completely silent as to exactly how any structure of the “powertrain” is configured to be comprised of the “data storage device”. P[0215] of the Applicant’s specification recites “An automotive powertrain is a mechanical mechanism that transmits the driving force from the source to its wheels. For example, the source of the driving force can be an internal combustion engine, or an electric motor. The powertrain can include automotive transmission, drive shaft, automotive differentials, an axle connecting wheels”, and there is no disclosure of how any of this elements of what the Applicant considers a powertrain may be configured to include or be comprised of the claimed “data storage device”. For example, there is no disclosure of whether or not the “data storage device” is somehow attached to some structure such as an “axle connecting wheels” or any other part of the “powertrain”, or if the “data storage device” is somehow integrated in some other manner with a part of the “powertrain”.
Therefore, the claim is unclear.

Furthermore as per Claim 19, the claim recites “a neural network accelerator, wherein the data storage device is configured via storing a model of an artificial neural network in the model region to cause the controller and the neural network accelerator to perform computation of the [[an]] artificial neural network configured to receive analyze the operating parameters of the powertrain as a function of time in the neural input region to generate a result in the neural output region”.
It is unclear what is required by these limitations. Specifically, it is unclear if both the “controller” and the “neural network accelerator” are required to both analyze the “operating parameters of the powertrain”. Also, if both the “controller” and the “neural network accelerator” are in fact required to both analyze the “operating parameters of the powertrain”, it is unclear if both the “controller” and the “neural network accelerator” are performing the same analysis of the “operating parameters”, or if the “controller” is performing a type of analysis that is different from the analysis performed by the “neural network accelerator”, or if the “controller” and the “neural network accelerator” are each performing separate parts of a single analysis process.
Therefore, the claim is unclear.

Furthermore as per Claim 19, the claim recites “a neural network accelerator, wherein the data storage device is configured via storing a model of an artificial neural network in the model region to cause the controller and the neural network accelerator to perform computation of the [[an]] artificial neural network configured to receive analyze the operating parameters of the powertrain as a function of time in the neural input region to generate a result in the neural output region”.
It is unclear what is required by “receive analyze”.
Therefore, the claim is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 10-13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (2008/0147265) in view of Wang et al. (10,657,617) further in view of Burger (10,860,924), further in view of Chang et al. (2018/0152317).

Regarding Claim 1, Breed teaches the claimed vehicle, comprising:
a powertrain (“…powertrain…”, see P[0287] and P[0105]);
sensors configured on the powertrain to measure operating parameters of the powertrain (“The term "sensor" as used herein generally refers to any measuring, detecting or sensing device mounted on a vehicle or any of its components including new sensors mounted in conjunction with the diagnostic module in accordance with the invention”, see P[0106], also see P[0105] and P[0287]);
…[[an]] artificial neural network configured to receive the operating parameters of the powertrain as a function of time…to generate a result…(“…using a pattern recognition system such as a neural network”, see P[0046] and “…each of the signals emitted by the sensors can be converted into electrical signals and then digitized (i.e., the analog signal is converted into a digital signal) to create numerical time series data which is entered into a processor”, see P[0157] and “…artificial neural networks”, see P[0162] and P[0428]); and
at least one processor…configured to generate a suggestion for a maintenance service of the powertrain based on the result… (“…executing the pattern recognition algorithm to determine if there exists within the digital time series data a pattern characteristic of abnormal operation of the component…”, see P[0188] and “The diagnostic module 32 directs the communications unit 33 to automatically transmit a diagnostic or prognostic message relating to the determination of the fault condition to a remote site…the steps can include contacting on behalf of a repair facility the vehicle owner or operator to schedule repair of the component or subsystem with the fault condition, as well as displaying an indication of the fault condition to a vehicle occupant to enable the vehicle occupant to correct the fault condition…”, see P[0497]), where the Examiner notes that a “suggestion for a maintenance service” encompasses any data whatsoever that may be interpreted as a suggestion for a “maintenance service”, such as the indication of Breed which then leads a vehicle occupant to correct a fault condition, of the message provided to the remote site which then “suggests” to the remote site such as a repair facility that a “maintenance service” should be scheduled. The Examiner also notes that the disclosure is completely silent as to the contents of the “suggestion”.
Breed does not expressly recite the bolded portions of the claimed
a data storage device having a storage capacity partitioned into a model region, a neural input region, and a neural output region, the data storage device having:
a host interface;
a controller; and
a neural network accelerator, wherein the data storage device is configured via storing a model of an artificial neural network in the model region to cause the controller and the neural network accelerator to perform computation of the artificial neural network configured to receive the operating parameters of the powertrain as a function of time in the neural input region to generate a result in the neural output region; and
at least one processor coupled to the data storage device via the host interface and configured to generate a suggestion for a maintenance service of the powertrain based on the result in the neural output region .
However, these limitations not expressly taught by Breed are directed to merely a collection of conventional and generic components that are used in an obvious manner to implement the teachings of Breed.
	Wang et al. (10,657,617) teaches an artificial neural network that may include a CPU operating in conjunction with an accelerator (Wang et al.; see col.1, particularly lines 17-25), and teaches an accelerator comprising a processor and memory, where the memory is partitioned into an input buffer and output buffer (Wang et al.; see col.4, particularly lines 51-67 and col.5, particularly lines 1-3), and where data may be transferred from this memory to a system memory device that is accessed by a CPU, and where the system memory device may be partitioned into a system input memory and system output memory (Wang et al.; see col.4, particularly lines 16-36 and 51-67 and col.5, particularly lines 1-3).
	Furthermore, Burger (10,860,924) teaches hardware acceleration, where a neural network model may be partitioned in on-chip memories of multiple nodes (Burger; see col.7, particularly lines 40-61).
	Additionally, regarding the claimed “interface”, Chang et al. (2018/0152317) teaches an accelerator device that may implement a neural network, where this accelerator device may be connected to other components such as a processor through any suitable connection “such as a PCIe connection, a QuickPath interconnect, a HyperTransport interconnect, etc.” (Chang et al.; see P[0061]), where clearly these connections may be considered an “interface”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Breed with the teachings of Wang et al., Burger and Chang et al., and for the vehicle to be comprised of a data storage device having a storage capacity partitioned into a model region, a neural input region, and a neural output region, the data storage device having: a host interface; a controller; and a neural network accelerator, wherein the data storage device is configured via storing a model of an artificial neural network in the model region to cause the controller and the neural network accelerator to perform computation of the artificial neural network configured to receive the operating parameters of the powertrain as a function of time in the neural input region to generate a result in the neural output region; and at least one processor coupled to the data storage device via the host interface and configured to generate a suggestion for a maintenance service of the powertrain based on the result in the neural output region, as rendered obvious by Breed in view of Wang et al., Burger and Chang et al., in order to “minimize overhead caused by data transfer” (Wang et al.; see col.5, lines 46-55), and in order to transfer messages or packets “without relying upon assistance from CPU resources” (Burger; see col.7, lines 55-61), and in order to connect an “accelerator device” to “other components” such as a “processor” (Chang et al.; “The accelerator device 1312 may be connected to other components of the compute device 1202 such as the processor 1302 and the memory 1304 through any suitable connection…”, see P[0061]).

As per Claim 2, Breed teaches the claimed vehicle of claim 1, wherein the sensors include a piezoelectric sensor (“…piezoelectric material…”, see P[0218] and “…a transducer deposited on a piezoelectric material such as quartz or lithium niobate which is arranged so as to be deformed by strain in the member which is to be monitored”, see P[0228]).

As per Claim 3, Breed teaches the claimed vehicle of claim 2, wherein the sensors are configured to measure a force or torque transmitted through the powertrain (“…measuring the torque in shafts…”, see P[0274]).

As per Claim 6, Breed teaches the claimed vehicle of claim 2, wherein the sensors further include a temperature sensor configured to measure a temperature of a component of the powertrain (“…coolant/fluid temperature sensors, and transmission temperature sensors”, see P[0287]).

As per Claim 7, Breed teaches the claimed vehicle of claim 1, wherein the result includes an identification of a powertrain problem determined from the operating parameters of the powertrain measured by the sensors, or a classification of whether the powertrain is normal (“The diagnostic module 32 directs the communications unit 33 to automatically transmit a diagnostic or prognostic message relating to the determination of the fault condition to a remote site”, see P[0497]).

As per Claim 10, Breed teaches the claimed vehicle of claim 1 [[9]], wherein [[the]] inputs to the artificial neural network for generation of the result further include operation signals of the vehicle (“…processes input from the various sensors…”, see P[0102] and P[0106]-P[0107]).

As per Claim 11, Breed teaches the claimed vehicle of claim 10, wherein the data storage device is configured to store the operating parameters of the powertrain when the result indicates abnormal powertrain operations (“…the ability to transmit diagnostic and prognostic information from a vehicle to a remote site is that performance data from the components or subsystems being monitored can be collected. Since each sensor obtains a value of a measurable characteristic of the component or subsystem and these values are analyzed, e.g., by the diagnostic module 33, to determine that the component or subsystem has a fault condition, a diagnostic or prognostic message relating to the determination of the fault condition of the component or system is thus generated by the diagnostic module 33 and transmitted to the remote site via the communications unit 32”, see P[0500]), where clearly the performance data must first be stored before it is transmitted, otherwise, it cannot be transmitted.

As per Claim 12, Breed teaches the claimed method, comprising:
measuring, by sensors configured on a powertrain of a vehicle, operating parameters of the powertrain…(“…powertrain…”, see P[0287] and P[0105] and “The term "sensor" as used herein generally refers to any measuring, detecting or sensing device mounted on a vehicle or any of its components including new sensors mounted in conjunction with the diagnostic module in accordance with the invention”, see P[0106], also see P[0105] and P[0287]);
providing the operating parameters of the powertrain as a function of time…to…[[an]] an artificial neural network (“…using a pattern recognition system such as a neural network”, see P[0046] and “…each of the signals emitted by the sensors can be converted into electrical signals and then digitized (i.e., the analog signal is converted into a digital signal) to create numerical time series data which is entered into a processor”, see P[0157] and “…artificial neural networks”, see P[0162] and P[0428]);
analyzing, via the…artificial neural network, the operating parameters of the powertrain as a function of time to generate a result…(“…executing the pattern recognition algorithm to determine if there exists within the digital time series data a pattern characteristic of abnormal operation of the component…”, see P[0188] and “The diagnostic module 32 directs the communications unit 33 to automatically transmit a diagnostic or prognostic message relating to the determination of the fault condition to a remote site”, see P[0497]); and
generating a suggestion for a maintenance service of the powertrain based on the result… (“…the vehicle owner or operator to schedule repair of the component or subsystem with the fault condition, as well as displaying an indication of the fault condition to a vehicle occupant to enable the vehicle occupant to correct the fault condition…”, see P[0497] and “One such responsive message might provide a time for a scheduled service appointment or a block of available times to schedule an appointment”, see P[0120]).
Breed does not expressly recite the bolded portions of the claimed
measuring, by sensors configured on a powertrain of a vehicle, operating parameters of the powertrain, wherein the vehicle has a data storage device having a storage capacity partitioned into a neural input region, a neural output region, and a model region storing a model of an artificial neural network, the data storage device having a host interface, a controller, and a neural network accelerator;
providing the operating parameters of the powertrain as a function of time in the neural input region to cause the controller and the neural network accelerator to perform computation of the [[an]] artificial neural network;
analyzing, via the controller and the neural network accelerator performing the computation of the artificial neural network, the operating parameters of the powertrain as a function of time to generate a result in the neural output region; and
generating a suggestion for a maintenance service of the powertrain based on the result in the neural output region.
However, these limitations not expressly taught by Breed are directed to merely a collection of conventional and generic components that are used in an obvious manner to implement the teachings of Breed.
	Wang et al. (10,657,617) teaches an artificial neural network that may include a CPU operating in conjunction with an accelerator (Wang et al.; see col.1, particularly lines 17-25), and teaches an accelerator comprising a processor and memory, where the memory is partitioned into an input buffer and output buffer (Wang et al.; see col.4, particularly lines 51-67 and col.5, particularly lines 1-3), and where data may be transferred from this memory to a system memory device that is accessed by a CPU, and where the system memory device may be partitioned into a system input memory and system output memory (Wang et al.; see col.4, particularly lines 16-36 and 51-67 and col.5, particularly lines 1-3).
	Furthermore, Burger (10,860,924) teaches hardware acceleration, where a neural network model may be partitioned in on-chip memories of multiple nodes (Burger; see col.7, particularly lines 40-61).
	Additionally, regarding the claimed “interface”, Chang et al. (2018/0152317) teaches an accelerator device that may implement a neural network, where this accelerator device may be connected to other components such as a processor through any suitable connection “such as a PCIe connection, a QuickPath interconnect, a HyperTransport interconnect, etc.” (Chang et al.; see P[0061]), where clearly these connections may be considered an “interface”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Breed with the teachings of Wang et al., Burger and Chang et al., and for the method to be comprised of measuring, by sensors configured on a powertrain of a vehicle, operating parameters of the powertrain, wherein the vehicle has a data storage device having a storage capacity partitioned into a neural input region, a neural output region, and a model region storing a model of an artificial neural network, the data storage device having a host interface, a controller, and a neural network accelerator; providing the operating parameters of the powertrain as a function of time in the neural input region to cause the controller and the neural network accelerator to perform computation of the artificial neural network; analyzing, via the controller and the neural network accelerator performing the computation of the artificial neural network, the operating parameters of the powertrain as a function of time to generate a result in the neural output region; and generating a suggestion for a maintenance service of the powertrain based on the result in the neural output region, as rendered obvious by Breed in view of Wang et al., Burger and Chang et al., in order to “minimize overhead caused by data transfer” (Wang et al.; see col.5, lines 46-55), and in order to transfer messages or packets “without relying upon assistance from CPU resources” (Burger; see col.7, lines 55-61), and in order to connect an “accelerator device” to “other components” such as a “processor” (Chang et al.; “The accelerator device 1312 may be connected to other components of the compute device 1202 such as the processor 1302 and the memory 1304 through any suitable connection…”, see P[0061]).

As per Claim 13, Breed teaches the claimed method of claim 12, further comprising:
training, in the vehicle, the artificial neural network to recognize normal patterns of operating parameters of the powertrain during a time period in which operations of the powertrain is pre-determined to be normal (“To train a neural network, data is provided in the form of one or more time series, from the sensors, that represents the condition to be diagnosed, which can be induced to artificially create an abnormally operating component, as well as normal operation. Thus, data from the sensors obtained during normal operation of each component, as well as during abnormal operation of each component, is provided to the neural network during the training stage”, see P[0165]).

As per Claim 19, Breed teaches the claimed powertrain for a vehicle, the powertrain comprising:
a powertrain component (“…powertrain…”, see P[0287]);
sensors configured on the powertrain component to measure operating parameters of the powertrain (“The term "sensor" as used herein generally refers to any measuring, detecting or sensing device mounted on a vehicle or any of its components including new sensors mounted in conjunction with the diagnostic module in accordance with the invention”, see P[0106], also see P[0105] and P[0287]); and
…[[an]] artificial neural network configured to receive analyze the operating parameters of the powertrain as a function of time…to generate a result…(“…using a pattern recognition system such as a neural network”, see P[0046] and “…each of the signals emitted by the sensors can be converted into electrical signals and then digitized (i.e., the analog signal is converted into a digital signal) to create numerical time series data which is entered into a processor”, see P[0157] and “…artificial neural networks”, see P[0162] and P[0428]);
wherein a processor is configured to generate a suggestion for a maintenance service of the powertrain based on the result… (“…executing the pattern recognition algorithm to determine if there exists within the digital time series data a pattern characteristic of abnormal operation of the component…”, see P[0188] and “The diagnostic module 32 directs the communications unit 33 to automatically transmit a diagnostic or prognostic message relating to the determination of the fault condition to a remote site…the steps can include contacting on behalf of a repair facility the vehicle owner or operator to schedule repair of the component or subsystem with the fault condition, as well as displaying an indication of the fault condition to a vehicle occupant to enable the vehicle occupant to correct the fault condition…”, see P[0497]), where the Examiner notes that a “suggestion for a maintenance service” encompasses any data whatsoever that may be interpreted as a suggestion for a “maintenance service”, such as the indication of Breed which then leads a vehicle occupant to correct a fault condition, of the message provided to the remote site which then “suggests” to the remote site such as a repair facility that a “maintenance service” should be scheduled. The Examiner also notes that the disclosure is completely silent as to the contents of the “suggestion”.
Breed does not expressly recite the bolded portions of the claimed
a data storage device having a storage capacity partitioned into a model region, a neural input region, and a neural output region, the data storage device having:
a host interface;
a controller; and
a neural network accelerator, wherein the data storage device is configured via storing a model of an artificial neural network in the model region to cause the controller and the neural network accelerator to perform computation of the [[an]] artificial neural network configured to receive analyze the operating parameters of the powertrain as a function of time in the neural input region to generate a result in the neural output region;
wherein a processor coupled to the data storage device via the host interface and is configured to generate a suggestion for a maintenance service of the powertrain based on the result in the neural output region.
However, these limitations not expressly taught by Breed are directed to merely a collection of conventional and generic components that are used in an obvious manner to implement the teachings of Breed.
	Wang et al. (10,657,617) teaches an artificial neural network that may include a CPU operating in conjunction with an accelerator (Wang et al.; see col.1, particularly lines 17-25), and teaches an accelerator comprising a processor and memory, where the memory is partitioned into an input buffer and output buffer (Wang et al.; see col.4, particularly lines 51-67 and col.5, particularly lines 1-3), and where data may be transferred from this memory to a system memory device that is accessed by a CPU, and where the system memory device may be partitioned into a system input memory and system output memory (Wang et al.; see col.4, particularly lines 16-36 and 51-67 and col.5, particularly lines 1-3).
	Furthermore, Burger (10,860,924) teaches hardware acceleration, where a neural network model may be partitioned in on-chip memories of multiple nodes (Burger; see col.7, particularly lines 40-61).
	Additionally, regarding the claimed “interface”, Chang et al. (2018/0152317) teaches an accelerator device that may implement a neural network, where this accelerator device may be connected to other components such as a processor through any suitable connection “such as a PCIe connection, a QuickPath interconnect, a HyperTransport interconnect, etc.” (Chang et al.; see P[0061]), where clearly these connections may be considered an “interface”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Breed with the teachings of Wang et al., Burger and Chang et al., and to provide a data storage device having a storage capacity partitioned into a model region, a neural input region, and a neural output region, the data storage device having: a host interface; a controller; and a neural network accelerator, wherein the data storage device is configured via storing a model of an artificial neural network in the model region to cause the controller and the neural network accelerator to perform computation of the artificial neural network configured to receive analyze the operating parameters of the powertrain as a function of time in the neural input region to generate a result in the neural output region; wherein a processor coupled to the data storage device via the host interface and is configured to generate a suggestion for a maintenance service of the powertrain based on the result in the neural output region, as rendered obvious by Breed in view of Wang et al., Burger and Chang et al., in order to “minimize overhead caused by data transfer” (Wang et al.; see col.5, lines 46-55), and in order to transfer messages or packets “without relying upon assistance from CPU resources” (Burger; see col.7, lines 55-61), and in order to connect an “accelerator device” to “other components” such as a “processor” (Chang et al.; “The accelerator device 1312 may be connected to other components of the compute device 1202 such as the processor 1302 and the memory 1304 through any suitable connection…”, see P[0061]).

As per Claim 20, Breed teaches the claimed powertrain of claim 19, wherein the sensors are configured to measure a force transmitted through the powertrain, a torque transmitted through the powertrain, (“…measuring the torque in shafts…”, see P[0274]).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Breed (2008/0147265) in view of Wang et al. (10,657,617) further in view of Burger (10,860,924), further in view of Chang et al. (2018/0152317), further in view of Kusase (6,832,510).

As per Claim 5, Breed does not expressly recite the claimed vehicle of claim 2, wherein the sensors are configured to measure accelerations of components of the powertrain.
However, Kusase (6,832,510) teaches detecting an abnormality by detecting accelerations of an engine shaft and a generator-motor device (Kusase; see col.8, particularly lines 44-57).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Griffiths et al. with the teachings of Kusase, and wherein the sensors are configured to measure accelerations of components of the powertrain, as rendered obvious by Kusase, in order to provide “an abnormality detecting apparatus for a driving system” (Kusase; see col.1, lines 8-11).



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Breed (2008/0147265) in view of Wang et al. (10,657,617) further in view of Burger (10,860,924), further in view of Chang et al. (2018/0152317), further in view of Chapman-McQuiston et al. (2018/0144815).

As per Claim 8, Breed teaches the claimed vehicle of claim 7, wherein the artificial neural network includes a…neural network configured to be trained to recognize patterns of operating parameters of the powertrain during a time period in which the powertrain is considered to be in a normal condition (“To train a neural network, data is provided in the form of one or more time series, from the sensors, that represents the condition to be diagnosed, which can be induced to artificially create an abnormally operating component, as well as normal operation. Thus, data from the sensors obtained during normal operation of each component, as well as during abnormal operation of each component, is provided to the neural network during the training stage”, see P[0165]).
Breed does not expressly recite the bolded portion of the claimed
the artificial neural network includes a spiking neural network.
However, the claim is directed to simply the use of an spiking neural network, which is a known type of neural network, as seen in Chapman-McQuiston et al. (2018/0144815), who teaches the use of spiking neural networks and training neural networks (Chapman-McQuiston et al.; see P[0138] and P[0150]), where the system may use vehicle data related to vehicle maintenance (Chapman-McQuiston et al.; see P[0178]-P[0182]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Breed with the teachings of Chapman-McQuiston et al., and wherein the artificial neural network includes a spiking neural network, as rendered obvious by Chapman-McQuiston et al., in order to “generate predictions for a target variable “that can be used to detect anomalies” (Chapman-McQuiston et al.; see P[0159]).



Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Breed (2008/0147265) in view of Wang et al. (10,657,617) further in view of Burger (10,860,924), further in view of Chang et al. (2018/0152317), further in view of Lavie et al. (2017/0169625).

As per Claim 14, Breed does not expressly recite the claimed method of claim 12, further comprising:
presenting the suggestion in an infotainment system of the vehicle.
However, Lavie et al. (2017/0169625) teaches displaying results of a prediction of required maintenance by an “infotainment system screen” (Lavie et al.; see P[0107], also see P[0106]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Breed with the teachings of Lavie et al., and wherein the artificial neural network includes a spiking neural network, as rendered obvious by Lavie et al., in order to provide a driver with an indication of “required maintenance and the estimated cost of maintenance…when service or maintenance is needed” (Lavie et al.; “…the prediction of required maintenance and the estimated cost of maintenance is transmitted to the vehicle when service or maintenance is needed”, see P[0106]).



Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (2008/0147265) in view of Wang et al. (10,657,617) further in view of Burger (10,860,924), further in view of Chang et al. (2018/0152317), further in view of No et al. (2008/0177683).

As per Claim 15, Breed does not expressly recite that “operating parameters” are sent in response to the same “classification” as in the claimed method of claim 12, further comprising:
in response to a classification that operations of the powertrain are abnormal, transmitting the operating parameters to a maintenance service facility.
However, Breed does teach providing sensor data to a remote site (“Information from the vehicle sensors 417 relating to component failure could be transmitted to a dealer/repair facility 421 which could schedule maintenance to correct the problem”, see P[0514], also see P[0545]).
Furthermore, No et al. (2008/0177683) teaches that when an anomaly is detected by a mobile client of a vehicle, sensor data collected during the anomaly may be sent to a server (No et al.; see [0116], also see P[0027]-P[0029]), where the system may also determine failure of a vehicle component (No et al.; see P[0074]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Breed with the teachings of No et al., and in response to a classification that operations of the powertrain are abnormal, transmitting the operating parameters to a maintenance service facility, as rendered obvious by No et al., in order to determine when “a failure is likely to occur” (No et al.; see P[0102]).

As per Claim 16, Breed teaches the claimed method of claim 15, further comprising:
communicating with the maintenance service facility to schedule a trip for the maintenance service, in response to the suggestion (“…use the diagnostic or prognostic message to determine faults with components and notify other vehicle owners or operators about such faults, and/or a seller or repairer of the moving object which can use the diagnostic or prognostic message to contact the vehicle operator or owner to schedule repair or servicing of the moving object”, see P[0041] and “When the remote site is a repairer or service center of the moving object, it can contact an owner or operator of the moving object to schedule repair of the component or subsystem”, see P[0044]).



Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breed (2008/0147265) in view of Wang et al. (10,657,617) further in view of Burger (10,860,924), further in view of Chang et al. (2018/0152317), further in view of Abe (2011/0172879).

As per Claim 17, Breed does not expressly recite the claimed method of claim 12, further comprising:
in response to a classification that operations of the powertrain are abnormal,
storing [[the]] data representing the operating parameters in non-volatile memory of a data storage device configured on the vehicle; and
providing a maintenance service facility with the data representing the operating parameters during the maintenance service.
However, Abe (2011/0172879) teaches storing data, such as sensor outputs, in a memory when an abnormality occurs in a vehicle (Abe; see P[0037]-P[0039]), where the memory may be a non-volatile memory (Abe; see P[0044]-P[0045]), and where the data may be displayed at a repair shop (Abe; see P[0046]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Breed with the teachings of Abe, and in response to a classification that operations of the powertrain are abnormal, storing data representing the operating parameters in non-volatile memory of a data storage device configured on the vehicle; and providing a maintenance service facility with the data representing the operating parameters during the maintenance service, as rendered obvious by Abe, in order to provide “a vehicle repair/replacement information management system capable of highly accurately associating the state of a vehicle that is detected when an abnormality of the vehicle occurs and the content of repair or parts replacement that need to be carried out with each other in correspondence” (Abe; see P[0007]).

As per Claim 18, Breed teaches the claimed method of claim 17, further comprising:
training the artificial neural network to predict, based on the data representing operating parameters, a powertrain problem diagnosed in the maintenance service (“To train a neural network, data is provided in the form of one or more time series, from the sensors, that represents the condition to be diagnosed, which can be induced to artificially create an abnormally operating component, as well as normal operation. Thus, data from the sensors obtained during normal operation of each component, as well as during abnormal operation of each component, is provided to the neural network during the training stage”, see P[0165]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662